DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Reply filed November 20, 2020 has been entered, and Claims 1-12 remain pending, with Claims 1-7, 11 and 12 withdrawn from consideration as directed to non-elected inventions (see below).  

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
Applicant’s election without traverse of Group II, Claims 8-10 in the reply filed on 11/20/2020 is acknowledged.

Examiner Comment
Claim 9 recites “the random primer”, which finds its antecedent in non-elected claim 1.  Moreover, Claim 9 recites “the DNA fragments” (in the plural), which is inconsistent with Claim 8 from which it depends directly and which recites “a DNA fragment” and “the DNA fragment”, both in the singular.  The term “DNA fragments (plural) finds antecedent basis in non-elected claim 1. To improve the clarity of the claim, it should be rewritten in such a way that its terms do not require an antecedent in a non-elected claim. 

Claim Objections
Claims 8-10 are objected to because they are dependent from non-elected Claim 1, which has been withdrawn from consideration.  
In the interest of advancing prosecution, and without obviating the need to 
As evident from the above, the interpretation improves consistency with Claim 8 while retaining the subject matter that appears to have been intended.  

Claim Interpretation
Claims 8-10 are interpreted as encompassing the use of “the DNA probe produced by the method [ ] according to claim 1” (see lines 1-2 of Claim 8) without requirement for performance of the method of Claim 1.  This interpretation is necessitated by the product by process format of the “DNA probe” in the above quote.  As a result, the “DNA probe” product present in Claims 8-10 is not limited to the manipulations of the recited steps of Claim 1; instead, the “DNA probe” is only limited by the structure implied by those steps (see e.g. MPEP 2113).  
In light of the foregoing, the “DNA probe” in the above quote is interpreted as meaning a DNA oligonucleotide having a known sequence of a genome that is capable of being used to anneal, based on base pair complementarity, to a target nucleic acid sequence.  This interpretation is consistent with the instant specification at ¶¶0048.  

Additionally, the recitation of “a DNA fragment derived from genomic DNA subjected to analysis” (emphasis added) in Claim 8, line 3, is interpreted as meaning the ‘DNA to be analyzed’ rather than as referring to an unspecified active step of analyzing the “genomic DNA” in the Claim.  
Applicant is encouraged to clarify this wording in the claim. 

In view of the comments above regarding claim 9,  and in the interest of compact prosecution, the claim has been interpreted as reciting 
--The method for analyzing genomic DNA according to claim 8, which further comprises obtaining said DNA fragment by a step of conducting a nucleic acid amplification reaction with the use of the genomic DNA subjected to analysis and a random primer to obtain the DNA fragment[[s]].”--
Moreover, the above interpretation of Claim 9 also includes interpreting “a nucleic acid amplification reaction” as recited in line 2 of the claim, as embracing ‘a polymerase chain reaction (PCR)’ based on the instant specification’s disclosure of a “solution to the problem” as “a DNA library could be produced with high reproducibility by conducting PCR with use of a random primer” (see ¶0011, 2nd sentence; and ¶¶0016-0047, esp. 0030-0046 and 0020-0029).  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8 and 10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to 1) abstract ideas and 2) a natural phenomenon without significantly more.  The steps of “detecting hybridization occurring between the DNA probe and the DNA fragment” in Claim 8, line 4, and the action where “the presence or absence of the DNA marker is detected with the use of the DNA probe” in Claim 10, lines 2-3, are where mental processes involving observation, evaluation, and/or opinion are abstract ideas used in performing the act of “detecting” or ‘to detect’ (e.g. by directly or indirectly observing annealed or hybridized probes).  
Furthermore, and to the extent that the two steps rely upon naturally occurring properties, characteristics, functionalities, structures, or relationships (e.g. hybridization between nucleic acid sequences) as present and/or found in their natural state, the claims are directed to the natural phenomenon of how those aspects naturally occur or exist.  
These judicial exceptions are not integrated into a practical application because the prior step of “bringing [ ] into contact” in Claim 8 is i) an insignificant extra-solution activity; and ii) generally links the use of a judicial exception (JE) to a particular technological environment or field of use, which is not indicative of integration of the JE into a practical application.  Regarding i), Claims 8 and 10 do not include additional elements that are sufficient to amount 
And the prior step in Claim 8 is the routine methodology of hybridizing probes to target sequences as taught by Gunderson et al. and Enoki et al. as described below in the prior art based rejections below.    
Accordingly, Claims 8 and 10 are directed to patent ineligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gunderson et al. (US 2004/0259100 A1; published 12-23/2004; cited in IDS filed 1/22/2021).
Gunderson et al. teach “[a] method of detecting typable loci of a genome, comprising the steps of:
(a) providing an amplified representative population of genome fragments comprising said typable loci, wherein said population comprises a high complexity representation;
(b) contacting said genome fragments with a plurality of nucleic acid probes having sequences corresponding to said typable loci under conditions wherein probe-fragment hybrids are formed, wherein said probes are at most 125 nucleotides in length; and
(c) detecting typable loci of said probe-fragment hybrids” (see their claim 1).  
In the above, “a plurality of nucleic acid probes having sequences corresponding to said typable loci” corresponds to “a DNA probe” in instant Claim 8; and the above “amplified representative population of genome fragments” corresponds to “a DNA fragment derived from genomic DNA” as recited in instant Claim 8; and the above “contacting” corresponds to “bringing [ ] into contact” in instant Claim 8; and the above “detecting typable loci” corresponds to “detecting hybridization” in instant Claim 8.  
Moreover, the above “typable loci” corresponds to a “DNA marker” in instant Claim 10.  
Regarding Claim 9, Gunderson et al. teach their method as including “replicating a native genome with a plurality of random primers” (see e.g. ¶0012).  
In light of the foregoing, Gunderson et al. anticipate Claims 8-10.  

Claims 8 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Enoki et al. (US 2012/0190582 A1; published 7/26/2012; effectively filed 12/31/2010).
Enoki et al. teach “a method for detecting a mutation using the DNA microarray according to the present invention is a method of detecting a mutation in a genomic DNA derived from a target organism to be tested by using the aforementioned DNA microarray according to the present invention.  Particularly, a mutation detection method using the DNA microarray according to the present invention includes the following steps:
extracting a genomic DNA derived from a target organism to be tested;
digesting the genomic DNA with a restriction enzyme having the same recognition sequence as the restriction enzyme used in the method for designing a probe according to the present invention;
connecting an adaptor to the genomic DNA fragments obtained by the restriction enzyme treatment;
amplifying the genomic DNA fragments using a primer capable of hybridizing to the adaptor; and
detecting a hybrid of the genomic DNA fragment with the probe by bringing the amplified genomic DNA fragment into contact with the DNA microarray” (see ¶¶0033-0038), where the above “DNA microarray” of probes corresponds to “a DNA probe” in instant Claim 8; and after the above “digesting” and “amplifying”, the resulting DNA corresponds to “a DNA fragment derived from genomic DNA” as recited in instant Claim 8; and the above “bringing [ ] 
Regarding Claim 10, Enoki et al. teach detection of “a mutation present in an allele of each of sugar cane varieties NiF8 and Ni9” (see Example 1, ¶0090), which corresponds to a “DNA marker”.  
In light of the foregoing, Enoki et al. anticipate Claims 8 and 10.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,214,769 B2 (hereafter “the ‘769 patent”).
The ‘769 patent has a common inventor (Enoki) and a common Assignee with the instant application. 
The ‘769 patent presents claim 1 which recites 

extracting a genomic DNA derived from an organism to be tested;
digesting the genomic DNA with a restriction enzyme having the same recognition sequence as a restriction enzyme used to design the probes immobilized on the DNA microarray;
connecting an adaptor to the genomic DNA fragments obtained by the restriction enzyme treatment;
amplifying the genomic DNA fragments using a primer capable of hybridizing to the adaptor; and
detecting a hybrid of a genomic DNA fragment containing a mutation with a probe capable of detecting the mutation, by bringing the amplified genomic DNA fragment into contact with the DNA microarray,
wherein said DNA microarray comprises a plurality of probes, and a carrier on which the probes are immobilized, wherein said plurality of probes is capable of detecting a mutation contained in a genomic DNA fragment obtained by said digesting, 
wherein the plurality of polynucleotide probes comprises probes covering different portions of the genomic DNA fragment, wherein the plurality of polynucleotide probes covers the entire region of the genomic DNA fragment, and 
wherein the probes in said plurality of polynucleotide probes are shorter in length than the genomic DNA fragment.”
In the above,  “DNA microarray” of probes corresponds to “a DNA probe” in instant Claim 8; and after the above “digesting” and “amplifying”, the resulting DNA corresponds to “a DNA fragment derived from genomic DNA” as recited in instant Claim 8; and the above “bringing [ ] into contact” corresponds to the same in instant Claim 8; and the above “detecting a hybrid” corresponds to “detecting hybridization” in instant Claim 8.  
In light of the foregoing, claim 1 of the ‘769 patent anticipates instant Claim 8, and so Claim 8 is not patentably distinct from claim 1 of the ‘769 patent. 

Claims 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the ‘769 patent in view of Gunderson et al. (both as cited above).
The content of claim 1 of the ‘769 patent has been described above.  While it includes “amplifying the genomic DNA fragments using a primer capable of hybridizing to the adaptor”, it does not include use of a “random primer” as recited in instant Claim 9.  Similarly, it does not expressly include detection of “a DNA marker” as recited in instant Claim 10.  
The teachings of Gunderson have been described above.  The teachings regarding a amplification with random primers are re-emphasized.  And their claim 1 teaches detection of “typable loci”, which corresponds to “a DNA marker” as recited in instant Claim 10.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of claim 1 in the ‘769 patent 1) by substituting or including random primers in the amplification of the nucleic acids and 2) to detect typable loci, both as taught by Gunderson et al., with the reasonable expectation of successfully improving and 
The resulting method anticipates instant Claims 9 and 10, and so Claims 9 and 10 are not patentably distinct from claim 1 of the ‘769 patent. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







kl




/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635